DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Referring to claim 25, Examiner has not found support for "data otherwise remains… in one or more other storage directories." No support was found for data organized in a directory whatsoever. In the interview of 1 February 2022, Attorney indicated that may not be supported as filed.



Referring to claim 27, Examiner has not found support for "the first log file is updated differently than the second log file." In the interview of 1 February 2022, Attorney pointed to paragraph 146. Examiner, in that paragraph, did not find support for this.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “sufficient” in claim 28 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In reading the specification, there appears to be some arbitrary amount or type of data that a developer might need, but it is unclear how this type or amount is may be determined so as to determine what is "sufficient".


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-15, 17, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698756 in view of US 20140181998 to Hunt et al. and Official notice (standardizing). 	Further referring to claims 1, 12, and 17, although the parent does not specifically disclose transmitting logging specifications to the hosts for performing the rules applied for sanitization, this is known in the art. An example of this is shown by Hunt, from the abstract, "In further embodiments, the method includes receiving the sanitization policy from the central security system. The sanitization policy identifies the one or more objects to be deleted from the mobile device when the grace window expires." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit such logging specifications because, as shown by Hunt from paragraph 3, "to prevent the misappropriation of data on mobile devices are needed, particularly as the proliferation of mobile devices with access rights to protected networks continues."	Further referring to claims 1, 12, and 17, although parent claim 1 does not specifically disclose a data format that is in compliance with rules, standardization is very well known in the art. Examiner takes official notice for standardizing data. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to standardize data because it brings uniformity, aiding analysis and utilization.

Referring to claims 2-5, 9-15, and 18, see parent.

Further referring to claim 21, Hunt discloses the plurality of remote hosts includes a first remote host and a second remote host, wherein the first remote host is associated with first configurable rules and the second remote host is associate with second configurable rules, and wherein the first configurable rules and the second configurable rules are different (For example, paragraph 55, "If the mobile device is authenticated, as determined at 304, then at 306, the central security system may send a message that authorizes the mobile device to activate a new grace window for disconnection. The allowable period of disconnection could be based on policies, for example, from a policy database accessible to the central security system. A policy could be configured specifically for the mobile device (or user), for all mobile devices (or users) associated with a protected network, or for a subset of mobile devices (or users) associated with the protected network. For example, mobile devices of users that access highly sensitive and proprietary information (e.g., legal department, financial department) may have a shorter grace window than mobile devices of other users that access the protected network.").

Claims 24 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698756 and US 20140181998 to Hunt et al. and Official notice (standardizing) as applied to claim 1 above, in further view of 20150081918 to Nowack et al.

Referring to claim 24, although the parent does not specifically claim the sensitive user data associated with each of each of the plurality of remote hosts originates on each respective remote host such that the sensitive user data is captured or created on the respective remote host, this is known in the art. An example of this is shown by Nowack, from paragraph 25, "The log sanitizer 130 of the preferred embodiment functions to process and clean metadata of the internal log storage system 120 for outside consumption. The raw metadata and the information contained in the stored records can include several components that could be unsuitable for sharing with the users of a multitenant platform 110. Some exemplary metadata information that could be sensitive information can include IP addresses or other endpoint addresses of internal platform resources, internal signaling of internal platform resources, communication flow protocol between multiple platform resources, sensitive user information, proprietary data or information valuable to the platform, internal errors or warnings, partner information, and/or any suitable logged information that a platform operator (or user of the platform) would have reason to keep unexposed. The log sanitizer 130 preferably abstracts the log information to level where only desired information is exposed. In one variation, the amount and type of information sanitized can be dynamically set according to a policy engine. The policy engine preferably uses a request account to determine the level of sanitization." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for sensitive to originate from a host because, as shown by Nowack, the platform may produce data used for internal processes.

Referring to claim 26, the parent claims the one or more log files includes a first log file corresponding to a first software service executed by a first remote host of the plurality of remote hosts, wherein the one or more log files also includes a second log file corresponding to a second software service.	Although the parent does not specifically claim the second service is also executed by the first remote host, and wherein the first log file comprises different information and is in a different format than the second log file, this is known in the art. An example of this is shown by Nowack, see for example figures 2 and 3 where it is shown that different services store to a same event storage log in a same application platform. Further, see paragraph 24, "The internal log storage system 120 of the preferred embodiment functions to store records of events and/or metadata of the application platform 110. The internal log storage system 120 can be any suitable metadata repository. The internal log storage system 120 stores the information for internal diagnostics and operations, but the system can additionally expose an augmented version of the data to outside entities. The internal log storage system 120 can be a single repository where all resources of the application platform 110 store metadata. More preferably, a plurality of different storage systems is used to store different types of data. The internal log storage system 120 can be database or data storage solution operated by the platform operator. Alternatively, the internal log storage system 120 can use an outside storage solution such as Amazon's S3 storage solution or any suitable storage service. In a first variation, a packet logging service is implemented within the components that handle SIP communication. Those components can run a service to store packet history (e.g., pcap "packet capture" files) in the internal log storage system 120. In a second variation, an application instruction document is processed on behalf of a user account (e.g., a developer using the platform for an outside application). As the instruction document is processed, various operations and events could be executed. Multiple services can contribute to processing the application instructions. In the telephony application platform 110 example, processing instructions could include a voice service, a SMS service, an MMS service, a SIP service, one or more media transcoding service, a text-to-speech service, and/or other suitable computing resources. The various resources of the platform can store metadata records into one or more internal log storage systems 120. In a third variation, the application platform 110 can provide a number of accessible API resources. A subset of the API resources can be used to invoke different actions and behavior by the platform. Calls made to the API resources that either query the API or mutate the API resource can be logged along with responses to API calls. Another subset of the API resources can be accessed to retrieve media and/or information about a particular item. For example, the telephony application platform 110 can include a call resource where information about a call such as origin phone number, destination phone number, and call duration can be accessed. Resource data generated or captured by the application platform 110 can be stored in an internal log storage system 120. The information can be stored in a raw form and sanitized on demand." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to track differing sources because, as shown by Nowack, this information may be used for reporting.

Referring to claim 27, the parent, official notice (standardization), Hunt, and Nowack disclose although the parent does not specifically claim the first host is configured to implement the logging specifications such that the first log file and second log file are both in compliance with the configurable rules such that the first log file is updated differently than the second log file (An example of this is shown by Nowack, see for example figures 2 and 3 where it is shown that different services store to a same event storage log in a same application platform. Further, see paragraph 24, "The internal log storage system 120 of the preferred embodiment functions to store records of events and/or metadata of the application platform 110. The internal log storage system 120 can be any suitable metadata repository. The internal log storage system 120 stores the information for internal diagnostics and operations, but the system can additionally expose an augmented version of the data to outside entities. The internal log storage system 120 can be a single repository where all resources of the application platform 110 store metadata. More preferably, a plurality of different storage systems is used to store different types of data. The internal log storage system 120 can be database or data storage solution operated by the platform operator. Alternatively, the internal log storage system 120 can use an outside storage solution such as Amazon's S3 storage solution or any suitable storage service. In a first variation, a packet logging service is implemented within the components that handle SIP communication. Those components can run a service to store packet history (e.g., pcap "packet capture" files) in the internal log storage system 120. In a second variation, an application instruction document is processed on behalf of a user account (e.g., a developer using the platform for an outside application). As the instruction document is processed, various operations and events could be executed. Multiple services can contribute to processing the application instructions. In the telephony application platform 110 example, processing instructions could include a voice service, a SMS service, an MMS service, a SIP service, one or more media transcoding service, a text-to-speech service, and/or other suitable computing resources. The various resources of the platform can store metadata records into one or more internal log storage systems 120. In a third variation, the application platform 110 can provide a number of accessible API resources. A subset of the API resources can be used to invoke different actions and behavior by the platform. Calls made to the API resources that either query the API or mutate the API resource can be logged along with responses to API calls. Another subset of the API resources can be accessed to retrieve media and/or information about a particular item. For example, the telephony application platform 110 can include a call resource where information about a call such as origin phone number, destination phone number, and call duration can be accessed. Resource data generated or captured by the application platform 110 can be stored in an internal log storage system 120. The information can be stored in a raw form and sanitized on demand.").

Referring to claim 28, although the parent does not specifically claim the plurality of remote hosts are further configured to provide sufficient information to a software development team to address encountered errors despite removal of the sensitive user data captured from the one or more log files, this is known in the art. An example of this is shown by Nowack, from paragraph 17, "A system for providing communication platform metadata of a preferred embodiment can include a multitenant platform system no, an internal log storage system 120, a log sanitizer 130, and exposed log interface 140. The system functions to clean, organize, and otherwise synthesize event logs, resource metadata, and/or any suitable internal records such that they can be consumed by outside entities in a secure and useful manner. The system preferably exposes event logs across multiple operation modes and more specifically communication modes. Event information of two or more communication protocols as controlled by a communication platform can be exposed. For example, the SIP communication or IP communication protocols can be contextualized with synchronous alignment with application level communication over HTTP or other suitable protocols. The system can be used in exposing routing event logs that abstract out internal information and events of the platform. The system can also be used in processing logs of the system and presenting analysis and classification of the event logs. This can enable improved debugging, analytics, and/or operational insight into use of an application platform by an outside entity." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such information because, as shown by Nowack, "This can enable improved debugging, analytics, and/or operational insight into use of an application platform by an outside entity."

Claims 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10698756 and US 20140181998 to Hunt et al. and Official notice (standardizing) as applied to claim 1 above, in further view of 20150081918 to Nowack et al.
Official notice (directories).

Referring to claim 25, although the parent does not specifically disclose the sensitive user data is removed from the one or more log files by each of the plurality of remote hosts but that the sensitive user data otherwise remains on each of the plurality of remote hosts, this is known in the art. An example of this is shown by Nowack, from paragraph 36, "In one variation, synthesizing the internal log information can include sanitizing the log information S142 as shown in FIG. 6, wherein the method can function to share internal log information of an application platform while preserving confidential or internal information of the platform. An application platform can generate considerable log and eventing records to support execution of the platform, platform analytics, and issue resolution. The method enables the information to be reformatted and selectively formatted to provide relevant data and uncompromising data. A first potential benefit of the method is the automatic privatization of internal information of full event information. A second potential benefit of the method is the automatic simplification of log information. If all internally logged information were exposed, the data could be rendered unusable by outside entities because of the large barrier to interpreting and processing the information into a usable form. The method can simplify, reduce, and interpret log records into a more consumable format for outside entities." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sanitize shared data but retain the sensitive data because, as shown by Nowak, this "enables the information to be reformatted and selectively formatted to provide relevant data and uncompromising data." 	Further, although the parent does not specifically disclose this sensitive data is stored in one or more other storage directories, this is very well known in the art. Examiner takes official notice for directories. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store in (other) directories because it provides a method of organizing/grouping data, useful for example here in identifying what is or is not sensitive data.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-12, 17, 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180349218 to Berger et al. in view of US20140181998 to Hunt et al. and US20150081918 to Nowack et al.

Referring to claim 1, Berger discloses a computing system comprising: one or more computer readable storage devices configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the computing system to: 	log files associated with events performed by each of multiple software services executed by each of the plurality of remote hosts, collected according to rules and in a compliant data format; electronically receive, from each of the plurality of remote hosts by one or more networks, the log files (Paragraph 41, "Some embodiments of the invention provide a novel architecture for debugging devices. This architecture includes numerous devices that without user intervention automatically detect and report bug events to a set of servers that aggregate and process the bug events. As used in this document, a bug is any undesired or incorrect behavior on a device, which may be caused by a flaw or a failure in the code executed by the device, or the operation of any of the components of the device." Paragraph 3, "When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.");
	index the log files into an indexed searching platform (Paragraph 47, "As further described below, the debugging server set 115 parses bug related data from the bug-event signatures, and stores the parsed data in databases that can be queried to identify any number of attributes related to these bugs. Examples of attributes for which the databases can be queried in some embodiments include (1) different types of bugs that the devices encounter, (2) the number of occurrences of each bug or bug type identified along a number of dimensions (e.g., device type, OS, OS version, etc.), (3) the number of devices affected by each bug or bug type, (4) the frequency of occurrences of each bug or bug type identified along the number of dimensions, and (5) the data archives collected for each bug event or type."); and 	generate instructions to cause display of an electronic visualization interface comprising a dynamic electronic search configured to receive search criteria (Paragraph 87, "FIG. 8 illustrates a debug dashboard 800 of some embodiments. As shown, this dashboard has (1) one set of controls 802-814 for specifying a query for retrieving bug-event data from the server set's database, and (2) a display area 820 for displaying the results of a search query. The control 812 provides a field for specifying a name of a process that might be associated with reported bug-event signatures. This field allows the user to search for particular processes to determine if they are associated with reported bugs on the monitored devices. The control 814 can be selected to direct the server set to formulate a search query based on the parameters specified through controls 802-812, to retrieve records from its database, and to create presentations for displaying the matching bug data in the display area 820."), 	wherein the electronic visualization interface is configured to identify, based on the indexed searching platform and the search criteria, any two or more log files from different hosts that satisfy the search criteria (For example, see figure 8 where available logs are shown matching search criteria for various "devices".).
	Although Berger does not specifically disclose transmit, to each of a plurality of remote hosts by one or more networks, electronic instructions comprising specifications for generating sanitized files, wherein the specifications further include configurable rules for each of the plurality of remote hosts to automatically execute so that the sanitized files generated by each of the plurality of remote hosts include a subset of data included in the one or more log files, per-device sanitization rules are known in the art. An example of this is shown by Hunt, from the abstract, "In further embodiments, the method includes receiving the sanitization policy from the central security system. The sanitization policy identifies the one or more objects to be deleted from the mobile device when the grace window expires." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit such logging specifications because, as shown by Hunt from paragraph 3, "to prevent the misappropriation of data on mobile devices are needed, particularly as the proliferation of mobile devices with access rights to protected networks continues."
	Further, although Berger and Hunt do not specifically disclose the specifications can be for logging or that the subset is such that sensitive user data captured by each of the plurality of remote hosts is removed from the one or more log file by the plurality of remote hosts while generating the log files (resulting in sanitized log files), specifications for sanitized log files are known in the art. An example of this is shown by Nowack, from paragraph 25, "The log sanitizer 130 of the preferred embodiment functions to process and clean metadata of the internal log storage system 120 for outside consumption. The raw metadata and the information contained in the stored records can include several components that could be unsuitable for sharing with the users of a multitenant platform 110. Some exemplary metadata information that could be sensitive information can include IP addresses or other endpoint addresses of internal platform resources, internal signaling of internal platform resources, communication flow protocol between multiple platform resources, sensitive user information, proprietary data or information valuable to the platform, internal errors or warnings, partner information, and/or any suitable logged information that a platform operator (or user of the platform) would have reason to keep unexposed. The log sanitizer 130 preferably abstracts the log information to level where only desired information is exposed. In one variation, the amount and type of information sanitized can be dynamically set according to a policy engine. The policy engine preferably uses a request account to determine the level of sanitization." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the sanitization of logs because, as shown by Nowack, from paragraph 17, "A system for providing communication platform metadata of a preferred embodiment can include a multitenant platform system no, an internal log storage system 120, a log sanitizer 130, and exposed log interface 140. The system functions to clean, organize, and otherwise synthesize event logs, resource metadata, and/or any suitable internal records such that they can be consumed by outside entities in a secure and useful manner. The system preferably exposes event logs across multiple operation modes and more specifically communication modes. Event information of two or more communication protocols as controlled by a communication platform can be exposed. For example, the SIP communication or IP communication protocols can be contextualized with synchronous alignment with application level communication over HTTP or other suitable protocols. The system can be used in exposing routing event logs that abstract out internal information and events of the platform. The system can also be used in processing logs of the system and presenting analysis and classification of the event logs. This can enable improved debugging, analytics, and/or operational insight into use of an application platform by an outside entity."

Referring to claim 5, Berger and Hunt and Nowack discloses each log file of the log files includes log data and metadata associated with a respective remote host of the plurality of remote hosts (For example, from Berger paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends.").

Referring to claim 9, Berger and Hunt and Nowack discloses wherein the indexed log files comprise one or more of the following: log freshness, error identifiers, trace identifiers, service identifiers, originating service, originating host, originating log, service version, error priority level, and magnitude of the error (Berger paragraph 81, "At 615, the process 600 stores the extracted data in one or more database records that can be queried to collect, aggregate, process and/or present data about the detected bug events. Bug-event signatures can provide a lot of data regarding the detected bug events and the devices on which the bug events were detected. Examples of such data include device identifiers, device types, device OS ID, time of day, bug ID type, ID of any process associated with the bug event, etc. In some embodiments, the server set stores each bug's extracted data attributes in one table record that can reference other records of other tables, e.g., device type records, etc. In other embodiments, the server set stores each bug's extracted data attributes in multiple records of multiple tables, with an association between these records and between records of other tables. Also, in some embodiments, the server set stores the extracted data of different types of bug events in different tables, while in other embodiments, the server set does not have different tables for different bug event types. After 615, the process ends.").

Referring to claim 10, Berger and Hunt and Nowack discloses wherein the electronic visualization interface further comprises a customizable viewing pane configured to receive modifications to the display of the log files or information associated with the log files (Berger paragraph 97, "The examples illustrated in FIGS. 8, 9 and 11 display only one bug-event data view. In some embodiments, the dashboard 800 allows the user to modify the data view presented in the display area 820. For instance, in some embodiments, the user can add or remove the columns that are displayed in each presentation, and/or can modify how the bug-event data is grouped. In the example illustrated in FIG. 8, the user in some embodiments can remove the sub-type column 842 or another column. Also, instead of using the process identifier, the user can have the bug-event data to be grouped based on another grouping criteria. The modification to the presentation view can modify how the server set aggregates the data records that it retrieves from its database.").

Referring to claim 11, Berger and Hunt and Nowack discloses wherein the electronic visualization interface further comprises a customizable viewing pane configured to receive customizations to the customizable viewing pane comprising adding columns, removing columns, adding viewable data, or removing viewable data (Berger paragraph 97, "The examples illustrated in FIGS. 8, 9 and 11 display only one bug-event data view. In some embodiments, the dashboard 800 allows the user to modify the data view presented in the display area 820. For instance, in some embodiments, the user can add or remove the columns that are displayed in each presentation, and/or can modify how the bug-event data is grouped. In the example illustrated in FIG. 8, the user in some embodiments can remove the sub-type column 842 or another column. Also, instead of using the process identifier, the user can have the bug-event data to be grouped based on another grouping criteria. The modification to the presentation view can modify how the server set aggregates the data records that it retrieves from its database.").


Referring to claims 12 and 17, see rejection of claim 1.

Referring to claim 24, Berger and Hunt and Nowack discloses the sensitive user data associated with each of each of the plurality of remote hosts originates on each respective remote host such that the sensitive user data is captured or created on the respective remote host (Nowack, from paragraph 25, "The log sanitizer 130 of the preferred embodiment functions to process and clean metadata of the internal log storage system 120 for outside consumption. The raw metadata and the information contained in the stored records can include several components that could be unsuitable for sharing with the users of a multitenant platform 110. Some exemplary metadata information that could be sensitive information can include IP addresses or other endpoint addresses of internal platform resources, internal signaling of internal platform resources, communication flow protocol between multiple platform resources, sensitive user information, proprietary data or information valuable to the platform, internal errors or warnings, partner information, and/or any suitable logged information that a platform operator (or user of the platform) would have reason to keep unexposed. The log sanitizer 130 preferably abstracts the log information to level where only desired information is exposed. In one variation, the amount and type of information sanitized can be dynamically set according to a policy engine. The policy engine preferably uses a request account to determine the level of sanitization.").

Referring to claim 26, Berger and Hunt and Nowack discloses the one or more log files includes a first log file corresponding to a first software service executed by a first remote host of the plurality of remote hosts, wherein the one or more log files also includes a second log file corresponding to a second software service executed by the first remote host, and wherein the first log file comprises different information and is in a different format than the second log file (Nowack, see for example figures 2 and 3 where it is shown that different services store to a same event storage log in a same application platform. Further, see paragraph 24, "The internal log storage system 120 of the preferred embodiment functions to store records of events and/or metadata of the application platform 110. The internal log storage system 120 can be any suitable metadata repository. The internal log storage system 120 stores the information for internal diagnostics and operations, but the system can additionally expose an augmented version of the data to outside entities. The internal log storage system 120 can be a single repository where all resources of the application platform 110 store metadata. More preferably, a plurality of different storage systems is used to store different types of data. The internal log storage system 120 can be database or data storage solution operated by the platform operator. Alternatively, the internal log storage system 120 can use an outside storage solution such as Amazon's S3 storage solution or any suitable storage service. In a first variation, a packet logging service is implemented within the components that handle SIP communication. Those components can run a service to store packet history (e.g., pcap "packet capture" files) in the internal log storage system 120. In a second variation, an application instruction document is processed on behalf of a user account (e.g., a developer using the platform for an outside application). As the instruction document is processed, various operations and events could be executed. Multiple services can contribute to processing the application instructions. In the telephony application platform 110 example, processing instructions could include a voice service, a SMS service, an MMS service, a SIP service, one or more media transcoding service, a text-to-speech service, and/or other suitable computing resources. The various resources of the platform can store metadata records into one or more internal log storage systems 120. In a third variation, the application platform 110 can provide a number of accessible API resources. A subset of the API resources can be used to invoke different actions and behavior by the platform. Calls made to the API resources that either query the API or mutate the API resource can be logged along with responses to API calls. Another subset of the API resources can be accessed to retrieve media and/or information about a particular item. For example, the telephony application platform 110 can include a call resource where information about a call such as origin phone number, destination phone number, and call duration can be accessed. Resource data generated or captured by the application platform 110 can be stored in an internal log storage system 120. The information can be stored in a raw form and sanitized on demand.").

Referring to claim 27, Berger and Hunt and Nowack discloses the first host is configured to implement the logging specifications such that the first log file and second log file are both in compliance with the configurable rules such that the first log file is updated differently than the second log file (An example of this is shown by Nowack, see for example figures 2 and 3 where it is shown that different services store to a same event storage log in a same application platform. Further, see paragraph 24, "The internal log storage system 120 of the preferred embodiment functions to store records of events and/or metadata of the application platform 110. The internal log storage system 120 can be any suitable metadata repository. The internal log storage system 120 stores the information for internal diagnostics and operations, but the system can additionally expose an augmented version of the data to outside entities. The internal log storage system 120 can be a single repository where all resources of the application platform 110 store metadata. More preferably, a plurality of different storage systems is used to store different types of data. The internal log storage system 120 can be database or data storage solution operated by the platform operator. Alternatively, the internal log storage system 120 can use an outside storage solution such as Amazon's S3 storage solution or any suitable storage service. In a first variation, a packet logging service is implemented within the components that handle SIP communication. Those components can run a service to store packet history (e.g., pcap "packet capture" files) in the internal log storage system 120. In a second variation, an application instruction document is processed on behalf of a user account (e.g., a developer using the platform for an outside application). As the instruction document is processed, various operations and events could be executed. Multiple services can contribute to processing the application instructions. In the telephony application platform 110 example, processing instructions could include a voice service, a SMS service, an MMS service, a SIP service, one or more media transcoding service, a text-to-speech service, and/or other suitable computing resources. The various resources of the platform can store metadata records into one or more internal log storage systems 120. In a third variation, the application platform 110 can provide a number of accessible API resources. A subset of the API resources can be used to invoke different actions and behavior by the platform. Calls made to the API resources that either query the API or mutate the API resource can be logged along with responses to API calls. Another subset of the API resources can be accessed to retrieve media and/or information about a particular item. For example, the telephony application platform 110 can include a call resource where information about a call such as origin phone number, destination phone number, and call duration can be accessed. Resource data generated or captured by the application platform 110 can be stored in an internal log storage system 120. The information can be stored in a raw form and sanitized on demand.").

Referring to claim 28, Berger and Hunt and Nowack discloses the plurality of remote hosts are further configured to provide sufficient information to a software development team to address encountered errors despite removal of the sensitive user data captured from the one or more log files (Nowack, from paragraph 17, "A system for providing communication platform metadata of a preferred embodiment can include a multitenant platform system no, an internal log storage system 120, a log sanitizer 130, and exposed log interface 140. The system functions to clean, organize, and otherwise synthesize event logs, resource metadata, and/or any suitable internal records such that they can be consumed by outside entities in a secure and useful manner. The system preferably exposes event logs across multiple operation modes and more specifically communication modes. Event information of two or more communication protocols as controlled by a communication platform can be exposed. For example, the SIP communication or IP communication protocols can be contextualized with synchronous alignment with application level communication over HTTP or other suitable protocols. The system can be used in exposing routing event logs that abstract out internal information and events of the platform. The system can also be used in processing logs of the system and presenting analysis and classification of the event logs. This can enable improved debugging, analytics, and/or operational insight into use of an application platform by an outside entity.").

Claims 2-4, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Hunt and Nowack as applied to claims 1, 12, and 17 above, and further in view of US 20090006883 to Zhang et al.

Referring to claim 2, Berger and Hunt and Nowack disclose the two or more sanitized log files are determined based on identifiers associated with each of the log files such that the two or more sanitized log files have the same identifier (Berger paragraph 47, "As further described below, the debugging server set 115 parses bug related data from the bug-event signatures, and stores the parsed data in databases that can be queried to identify any number of attributes related to these bugs. Examples of attributes for which the databases can be queried in some embodiments include (1) different types of bugs that the devices encounter, (2) the number of occurrences of each bug or bug type identified along a number of dimensions (e.g., device type, OS, OS version, etc.), (3) the number of devices affected by each bug or bug type, (4) the frequency of occurrences of each bug or bug type identified along the number of dimensions, and (5) the data archives collected for each bug event or type."), and wherein the remote hosts are configured to apply rules to determine data that is uploaded to a log pipeline (From paragraph 50, "In this example, the devices 212-216 do not send their generated bug-event signatures to the server set 115. This illustrates that in some embodiments the devices do not send to the server set each bug-event signature that they generate, as the devices filter out signatures based on a set of reporting criteria that they enforce." Berger, for example, see figure 8 where available logs are shown matching search criteria for various "devices".)
	Although Berger and Hunt and Nowack does not specifically disclose these identifiers may be "unique", this is very well known in the art. An example of this is shown by Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a unique identifier for software because, as shown by Zhang, it may be used to group error reports. Further from paragraph 2, "For example, the same bug could cause a program to fail in different places, thus it would be helpful for the developer to examine related error reports. In some cases, a developer may have to determine interrelated error reports manually. This may require a developer write complex programs to find interrelated error reports."

Referring to claim 3, Berger and Hunt and Nowack and Zhang discloses each of the unique identifiers indicates software services of the respective log files (Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claim 4, Berger and Hunt and Nowack and Zhang discloses the same unique identifier is a particular error instance ID (Zhang, from paragraph 33, "Error report data module 310 may group error reports into buckets. Each bucket may have substantially similar kinds of error or code defect. In one embodiment, the error reports that go into a specific bucket may be determined based on having the same: application name, application version, failure module, module version, offset, and exception code. An offset may be the relative distance from the start of a module or a program that execution was at before a failure occurred. Thus, error reports with the same application name, version, failure module, module version, offset, and exception code may go into the same bucket.").

Referring to claims 13-15, see rejection of claims 2-4 above.

Referring to claim 18, see rejection of claims 2-4 above.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Hunt, and Nowack as applied to claim 1 above, and further in view of Official notice (directories).

Referring to claim 25, Berger and Hunt and Nowack discloses the sensitive user data is removed from the one or more log files by each of the plurality of remote hosts but that the sensitive user data otherwise remains on each of the plurality of remote hosts (Nowack, from paragraph 36, "In one variation, synthesizing the internal log information can include sanitizing the log information S142 as shown in FIG. 6, wherein the method can function to share internal log information of an application platform while preserving confidential or internal information of the platform. An application platform can generate considerable log and eventing records to support execution of the platform, platform analytics, and issue resolution. The method enables the information to be reformatted and selectively formatted to provide relevant data and uncompromising data. A first potential benefit of the method is the automatic privatization of internal information of full event information. A second potential benefit of the method is the automatic simplification of log information. If all internally logged information were exposed, the data could be rendered unusable by outside entities because of the large barrier to interpreting and processing the information into a usable form. The method can simplify, reduce, and interpret log records into a more consumable format for outside entities." It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sanitize shared data but retain the sensitive data because, as shown by Nowak, this "enables the information to be reformatted and selectively formatted to provide relevant data and uncompromising data.")	Although Berger, Hunt, and Nowack does not specifically disclose this may be in one or more other storage directories, this is very well known in the art. Examiner takes official notice for directories. It could have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store in (other) directories because it provides a method of organizing/grouping data, useful for example here in identifying what is or is not sensitive data.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-5, 9-15, 17, 18, and 21  under Berger and Hunt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nowack. See rejections above

Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.

Regarding Applicant's argument (page 12) that Examiner used "could" instead of "would", see examination under AIA .

Regarding Applicant's argument (page 13) that the references are from different fields of endeavor, this is taken as an allegation of nonanalogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all three references are at the very least in the same field of computing, and more particularly to data accessibility/availability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US9811686, see claim 7.
US9996545, see paragraph (17).
US2004078587, see claim 1.
US20080256399, see paragraph 59.
US20170171231, see claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114